Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mao (John) Wang on 1/24/2022.

The application has been amended as follows: amend claims 1 and 6, and cancel claim 7.

1. (Currently Amended) A head driving device comprising: 
a recording head including: 
a plurality of nozzles; and 
a plurality of pressure generating elements corresponding to the plurality of nozzles; 

circuitry configured to: 
set the correction information acquired by the input-and-output interface; and 
perform correction processing for correcting the deviation amount of the landing position on a driver for each of the plurality of nozzles of the recording head, in accordance with the correction information, 
wherein the circuitry is configured to perform the correction processing on , so that the corrected drive voltage and the corrected supply timing are used together for discharging a single droplet.

6. (Currently Amended) A method of driving a recording head of a head driving device, the recording head including a plurality of nozzles and a plurality of pressure generating elements corresponding to the plurality of nozzles, the method comprising: 
acquiring correction information for correcting a deviation amount of a landing position of each of the plurality of nozzles generated based on a charge chart image of a specific pattern; 
setting the correction information acquired by the acquiring; and 

wherein the performing correction processing includes performing the correction processing on, so that the corrected drive voltage and the corrected supply timing are used together for discharging a single droplet.

7.  Canceled.

Allowable Subject Matter
Claims 1, 3, 5-6, and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “wherein the circuitry is configured to perform the correction processing on , so that the corrected drive voltage and the corrected supply timing are used together for discharging a single droplet”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 3, 5, and 8
The reason for allowance of claim 6 is the inclusion of “wherein the performing correction processing includes performing the correction processing on, so that the corrected drive voltage and the corrected supply timing are used together for discharging a single droplet”.  The foregoing limitation(s), when combined with the other limitations of claim 6, has(have) not been taught, found, or suggested by the cited art.
Regarding claim 9, for the same reason as discussed above for parent independent claim 6, dependent claim 9 also contain(s) allowable subject matter.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

January 29, 2022